IN THE
                         TENTH COURT OF APPEALS

                                   No. 10-13-00359-CV

                    IN THE INTEREST OF D.W., A CHILD



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-3914-3


                          MEMORANDUM OPINION


      The trial court’s termination order in this case terminated the parent-child

relationship between the Appellant D.W. (the father) and E.F. (the mother) to their

child, D.W. E.F. did not appeal.

      Appellant, Appellee Texas Department of Family and Protective Services, and

the attorney ad litem for the child D.W. have now filed a joint and agreed motion to set

aside the judgment without regard to the merits and to remand the case to the trial

court for entry of an agreed order terminating Appellant’s parental rights to the child

D.W. based on Appellant’s recent execution of a relinquishment affidavit.

      Based on the parties’ agreement and the joint and agreed motion, we reverse that
portion of the trial court’s termination order terminating only Appellant D.W.’s

parental rights to the child D.W., remand this case to the trial court for entry of an

agreed order in accordance with the parties’ agreement, see TEX. R. APP. P. 42.1(a)(2)(B),

and leave the remaining portions of the trial court’s termination order as to the

termination of E.F.’s parental rights to the child D.W. undisturbed and in full force and

effect.

          We   also       grant   the   parties’   request   for   issuance   of   the   mandate

contemporaneously with this opinion so that the trial court can enter the agreed order

of termination and Appellee can proceed with adoption proceedings for the child. See

TEX. R. APP. P. 18.1(c).



                                                       REX D. DAVIS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed in part and remanded
Opinion delivered and filed February 27, 2014
[CV06]




In the Interest of D.W.                                                                    Page 2